DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(d)
Examiner withdraws the 35 USC § 112(d) based upon Applicant’s amendments to claims 12-14
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163(II)(A) states:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the 
Based upon the above, 
Claims 23-26 are at issue. The claims lack written description and/or are new matter because…
 Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in claims 23-26 in the application as filed. See also 37 CFR 1.111(b).




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
The relationship of the device of claim 1 to a wafer-level chip scale package;
The relationship of the device of claim 1 to a printed circuit board; and
The relationship of the device of claim 1 to a panel.
The claims do not state the structural relationship between the elements in claims 12-14 and claim 1. Thus, Examiner does not know what the relationship is between each of the above elements and the elements contained in claim 1. As such the claims are rejected as being indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 8,361,842 B2) (“Yu”), in view of Yamasaki (US 7,642,627 B2) (“Yamasaki”).
	Regarding claim 1, Yu teaches at least in figure 5:
	a substrate (30); 
an integrated circuit (21 in figure 4, unlabeled in figure 5. For figure 5 element 20 will be used for the integrated circuit) on the substrate (30) and having a surface facing away from the substrate (20 is so facing away from 30); 
an insulating layer (34) extending over the substrate 30) and around the integrated circuit (20) to define an interface (boundary between 20 and 34) between the insulating layer (34) and the integrated circuit (20/21) along a lateral surface of the integrated circuit (24 defines a interface between 20/21 on a lateral surface of 20/21)
an electrically conductive via (26) on the surface of the integrated circuit (20/21), 
an insulating material (24) extending over the via (26) and including an opening exposing a portion of the via (26 is so exposed); 

Yu does not teach:

an electrically conductive redistribution member electrically connected to the via and extending over the repassivation member into contact with the insulating layer.
	
Yamasaki teaches at least in figure 1-2:
a repassivation member (20); and 
an electrically conductive redistribution member (14/16/30/31/32/33) electrically connected to the via (16) and extending over the repassivation member (20).
It would have been obvious to one of oridnadry skill in the art to add the repassivation member 20 of Yamasaki to the device of Yu because Yamasaki teaches that adding 20 allows for electrical testing of the integrated circuit (Yamasaki 20). Further, Yamasaki teaches that the benefit of 20 is that when the integrated circuit is tested if the probes destroys or otherwire damages part of the RDL (14/16/30/31/32/33) one can still use the device. Col. 5-6 at lines 65-8. Thus, thus one can electrically test the integrated circuit with a high reliability that after the check the device can still be used. Col. 6 at lines 29-34.

The combination of Yu and Yamasaki teach:
the repassivation member (Yamazaki 20) aligned with the interface (interface of 24 and 20/21) such that the lateral surface of the integrated circuit (lateral surface of Yu 20/21) is between the repassivation member (Yamazaki 20) and the substrate (Yu 30) in a direction extending perpendicular to a surface of the substrate (the combination would result in Yu 20/21 being between Yamazaki 20 and Yu 30) (based upon the teachings of Yamasaki the placement of 
an electrically conductive redistribution member (Yamasaki 14/16/30/31/32/33) electrically connected to the via (Yamasaki 16/ Yu 26) and extending over the repassivation member (Yamasaki 20) into contact with the insulating layer (Yu 34).

Regarding claim 2, Yamasaki teaches at least in figure 1-2:
wherein the interface includes a polygonal shape and a length extending around a perimeter of the integrated circuit (col. 3-4. at lines 58-3, where the shape and the orientation is not limited to any specific shape or orientation. Thus, while a straight line is shown in figure 1, 20 can be any shape, and it can have any projection shape such as that shown in figure 2’s cross section. Thus, Yamasaki teaches that the change of shape is obvious. See MPEP 2144.04(IV)(B).)
Regarding claims 3-4, and 6-8
Based upon the analysis of claim 2 and the teachings of Yamasaki the change of shape of the repassivation member (Yamasaki 20) would have been obvious to one of ordinary skill in the art.
Regarding claims 5, the combination of Yu and Yamasaki teach:
wherein the repassivation member (Yamasaki 20) includes (Examiner notes that there is no patentable distinction between comprises and includes) an ink residue (according to 
Regarding claim 9, the combination of Yu and Yamasaki teach:
wherein the redistribution member (Yamasaki 14/16/30/31/32/33)  includes a curved base (Yamasaki 33) extending over the repassivation member (Yamasaki 20), 
a first leg (Yamasaki 32/16) including a projection engaging the via (Yu 26, where Yamasaki 16 is equivalent to Yu 40) and 
a second leg (Yamasaki 30) extending away from the first leg (Yamasaki 32/16) and contacting the insulating layer (Yu 34).
Regarding claim 10, Yamasaki teaches at least in figure 1-2:
wherein the repassivation member (20) is formed from an insulating material (col. 3 at lines 54-58).
Regarding claim 11, Yamasaki teaches at least in figure 1-2:
wherein a breakdown voltage of the repassivation member is at least 1000V (col. 3 at lines 54-58, since the repassivation member of the prior art can be made of the same material as described by Applicant it will also have this claimed characteristic, MPEP 2112).
Regarding claims 12-14,
As stated in the 35 USC § 112(d), claims 12-14 are only changing the preamble of the claim and are not affecting the body of the claim. Under 2111.02, since the preamble of the claim is not necessary to give life and meaning to the body of the claim the preamble does not limit the claim. Therefore, because “the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or 
Regarding claim 22,
wherein the repassivation member (Yamasaki 20) contacts the insulating layer (Yu 34) and the integrated circuit (Yu 20/21).
Regarding claims 23-26,
Based upon the 35 USC § 112(a) rejection above, as best Examiner understands the claims the claims are rejected for the same, or similar, reason as claims 1-14, and 22 above.




Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1,
Applicant asserts that the prior art teaches that the repassivation member is offset from the lateral surface of the semiconductor chip. 
	While the figures may show this, col. 3-4 at lines 38-3 is not so limiting. Yamazaki teaches that the placement of the repassivation layer is based on the positioning of the conductive pad and the electrode. Id. According to Yamazaki the exact placement with respect to the semiconductor chip, or with respect to the semiconductor substrate is not critical. As stated, what matters is the relationship between the repassivation member and the conductive pad and electrode. Besides this relationship Yamazaki allows for one of ordinary skill in the art to freely place the repassivation member.
Applicant’s disclosure has not shown how the specifically claimed placement of the repassivation layer is critical to the device, or produces any unexpected results. Therefore, absent this, it would have been obvious to one of ordinary skill in the art to use routine skill in the art to place the repassivation layer such that the teachings of Yamazaki are followed, and it would take ordinary skill in the art to meet the claimed requirements of the placement of the repassivation layer. Therefore, based upon the teachings of Yamasaki the placement of the repassivation layer with respect to the integrated circuit is not critical. According to Yamasaki what is important is the relationship between the conductive pad and the electrode. Therefore, the placement of the repassivation layer would have been an obvious choice for one of ordinary skill in the art using 
Regarding claim 23,
Applicant’s argument is simply to reiterate the claimed elements of claim 23. This is not an argument. Therefore, it does not require a response. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822